Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, challenges a determination finding him guilty of assaulting staff and disobeying a direct order in violation of prison disciplinary rules. The misbehavior report, written by the correction officer who was the victim of the assault, indicates that after petitioner entered the office in the mess hall and began yelling obscenities because he could not find an apron, he refused the correction officer’s direct orders to move from the doorway and then threw a punch at him. The misbehavior report, together with the corroborating testimony presented at the hearing, provides substantial evidence to support the determination of guilt (see, Matter of Rivera v Goord, 253 AD2d 914). Any inconsistencies in the testimony merely presented a credibility issue for the Hearing Officer to resolve (see, Matter of Williams v Coombe, 238 AD2d 809, lv denied 90 NY2d 806; Matter of Young v Coombe, 227 AD2d 799, 801).
We reject petitioner’s unsupported assertion that the hearing transcript was tampered with and find it to be sufficiently complete to afford meaningful appellate review. Petitioner’s remaining contentions are either unpreserved for our review or are without merit.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, *889JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.